Citation Nr: 0613907	
Decision Date: 05/12/06    Archive Date: 05/25/06	

DOCKET NO.  04-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.  He served in Vietnam from September 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Fargo, North Dakota, that denied entitlement to the 
benefits sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

A review of the pertinent evidence of record reveals that the 
veteran has been accorded varying psychiatric diagnoses, 
including PTSD.  There appears to be some disagreement in the 
medical evidence as to whether or not the veteran has PTSD.  
A VA nurse practitioner opined in March 2003 that the veteran 
had an adjustment disorder with depressed mood related to a 
divorce.  She stated she did not believe that he met the 
criteria warranting a diagnosis of PTSD.  When the veteran 
was examined by a VA psychologist in November 2003, the 
examiner gave an Axis I diagnosis of depressive disorder, not 
otherwise specified, in partial remission.  The psychologist 
stated the veteran did not report symptoms that "meet the 
full criteria" for PTSD.  However, a nurse at a private 
psychiatric facility evaluated the veteran on two occasions 
in March 2004 and gave the veteran an Axis I diagnosis of 
PTSD.  She stated this diagnosis was made "after careful 
review of history from the Vet Center as well as verbal 
intake conducted over 2 sessions, information received from 
his [the veteran's] current significant other and some brief 
discussion with his ex-wife on the phone, to believe that he 
meets for post-traumatic stress disorder."

Available personnel records disclose the veteran served in 
Vietnam from September 1972 to March 1973.  His principal 
duty assignment was as a senior military policeman primarily 
with Charlie Company of the 716th Military Police Battalion.  
No attempt has been made to contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) for corroboration 
pertaining to the veteran's activities while serving with 
that unit during his time in Vietnam.

In view of the foregoing, the Board believes that further 
development would be helpful and the case is REMANDED for the 
following actions:

1.  Development with regard to 
notification and assistance to the 
veteran as contemplated by the Veterans 
Claims Assistance Act of 2000 should be 
undertaken.  In particular, VA should 
ensure that all notification requirements 
set forth under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159(b) and 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1956 (U. S. Vet. App. 
March 3, 2006) are satisfied.

2.  VA should contact the veteran and 
request that he provide more specific 
information regarding any stressful 
incident or incidents he might have 
experienced during his time in Vietnam.  
He should be advised of the importance of 
being as specific as possible with regard 
to details pertaining to any claimed 
stressor or stressors.  He should provide 
dates, places, and times of any events, 
description of events, and the names and 
any other identifying information 
concerning any other individuals involved 
in the events.  At a minimum, he should 
indicate the location and approximate 
time (2 months specific date range) of 
any stressful event or events in 
question.  He is to be informed that this 
information is vitally necessary to 
obtain supportive evidence of any 
stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.

3.  The JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia, 22315-3802 should be contacted 
and asked to provide unit diaries and 
command chronologies, or any other 
information, pertaining to the activities 
of the 716th Military Police Battalion in 
Vietnam in November and December 1972 or 
other months during a timeframe between 
September 1972 and March 1973 should the 
veteran so indicate.  Any information 
obtained should be associated with the 
claims folder.  If the efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include any diagnostic 
tests or studies, to include 
psychological testing, that are deemed 
necessary for an accurate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify (1) 
whether each alleged stressor found by 
the RO to be established for the record 
is sufficient to produce PTSD; 
(2) whether the criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The claims file, to include a 
copy of this REMAND and any information 
provided by the JSRRC, must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.

5.  Thereafter, the VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is to be advised of 
the importance of providing more specific information 
regarding his activities in Vietnam and is also to be told 
that any examination requested through this REMAND is deemed 
necessary to evaluate his claim and that any failure to 
appear without good cause may result in a denial of his 
claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



